SULLIVAN, C. J.
The defendant was convicted of the crime of grand larceny and sentenced to imprisonment in the state penitentiary' for twelve years. A motion for a new trial was made and denied. The appeal is from the judgment and order denying a new trial.
The errors assigned go to the sufficiency of the evidence to sustain the verdict and the admission of certain evidence over the objection of counsel for defendant, and the refusal to strike out certain evidence on motion of defendant.
As to the assignment of error in regard to the sufficiency of the evidence, we find upon a careful examination of the evidence that it is amply sufficient to sustain the verdict. Upon the other errors assigned, we find no error in the admission of the testimony ref erred to in said assignments, and no error in the refusal of the court to strike out certain of the evidence on the motion of counsel for the defendant.
The judgment must therefore be affirmed, and it is so ordered.
Ailshie, J., concurs.